Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks filed 5/7/2021.

As filed, 1, 3-7, 10, 11, and 13-15 are pending; and claims 2, 8, 9, and 12 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/7/2021, with respect to claims 1, 3-7, 10, 11, and 13-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 1, 4, 6, 7, 10, 11, and 13-15 by Li is withdrawn per amendments.  In addition, the Examiner finds that Li did not disclose preferred embodiments or blazemarks that would suggest substituted or unsubstituted phenyl or C3-C8 cycloalkyl for instant variable R1.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 4, 6, 7, 10, 11, and 13-15 by U.S. Patent No. 9,670,213 (‘213 patent) is withdrawn per amendments.  In addition, the Examiner finds that the abovementioned claims of the 3-C8 cycloalkyl for instant variable R1.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 3 and 5 by U.S. Patent No. 9,670,213 (‘213 patent) is withdrawn per amendments.  In addition, the Examiner finds that the abovementioned claims of the abovementioned ‘213 patent did not disclose preferred embodiments or blazemarks that would suggest substituted or unsubstituted phenyl or C3-C8 cycloalkyl for instant variable R1; or methoxy or methyl for either one of instant variables R4 and R5. 

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 4 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claim 4 is a limited embodiment of instant formula (I).  
The scope of claim 4 is broader than scope of claim 1 because claim 1 includes species that are outside of instant formula (I) (e.g. hydrogen for instant variable R1).  Because the scope of claim 4 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 4 is commensurate with the scope of claim 1.

Claim Objections
Claim 14 is objected to because of the following informalities: 
a)	Regarding claim 14, the claim recites the phrase, “The method of claim 10, wherein the cancer is selected from the group consisting of”.
	Such phrase has a typographical error and should be corrected to the following -- The method of claim  13, wherein the cancer is selected from the group consisting of --.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 5-7, 10, 11, 13, and 15 are allowed.

Conclusion
Claim 4 is rejected.
Claims 1, 3, 5-7, 10, 11, 13, and 15 are allowed.
Claim 14 is objected.
Claims 2, 8, 9, and 12 are cancelled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626